Citation Nr: 0942756	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-31 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for spondylosis, 
lumbosacral spine.

2. Entitlement to service connection for asbestosis.

3. Entitlement to service connection for silicosis.

4. Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected deviated nasal 
septum.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for residuals of a head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1960 to April 1965.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May 2005 
and May 2006 rating decisions of the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran had also initiated an appeal of the denial of 
service connection for bilateral hearing loss.  An August 
2006 rating decision granted such benefit, and that matter is 
not before the Board.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In the Veteran's October 2006 VA Form 9, substantive appeal 
(pertaining to the matters of entitlement to service 
connection for spondylosis, lumbosacral spine; asbestosis; 
silicosis; sleep apnea, and tinnitus), he indicated that he 
wanted a "BVA hearing at a local VA office before a member, 
or members, of the BVA."  In particular, he stated, 
"Further evidence and/or arguments will be presented at a 
hearing when scheduled.  I am requesting a Traveling board 
hearing."

In the Veteran's May 2007 VA Form 9, substantive appeal 
(pertaining to the matter of entitlement to service 
connection for residuals of a head trauma), he indicated that 
he "[did] not want a BVA hearing."  

In October 2009 written argument, the Veteran's 
representative noted that the Veteran was never scheduled for 
a Travel Board hearing, as requested in his October 2006 
substantive appeal, nor had he submitted a statement 
withdrawing his request for a hearing in the matters of 
entitlement to service connection for spondylosis, 
lumbosacral spine; asbestosis; silicosis; sleep apnea, and 
tinnitus.  The representative noted further that although the 
Veteran indicated in May 2007 that he did not want a Travel 
Board hearing, this election was made in connection with his 
claim of service connection for residuals of a head trauma.  
Therefore, he requested that the Veteran's case be remanded 
to the RO for scheduling of a Travel Board hearing, and 
requested further that the Veteran be allowed to present 
testimony on the issue of service connection for residuals of 
a head trauma at such hearing.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As the record reflects that the Veteran has 
requested a Travel Board hearing and that he has not yet been 
afforded such a hearing, the case must be remanded to ensure 
that one is scheduled.

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the 
Veteran to be scheduled for a Travel Board 
hearing at his local RO. The case should 
then be processed in accordance with 
established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

